DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The response filed on February 20, 2021 is acknowledged.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claim 1 recites the limitation “means for deployment and withdrawal of the curtain.”  The limitation meets the three-prong test set forth in MPEP 2181 and is interpreted under 35 U.S.C. 112(f).  Applicant points to the following disclosure in the specification, on page 2, lines 14-17, for support of structure for the means plus function limitation:
Normally the means for deployment of the curtain will include a roller from which the curtain can be unrolled for deployment. Alternatively it could be a concertina deployment means, preferably with radiused folds not imparting permanent deformation to the curtain as in an “S” shaped folded formation.

The disclosure provides no structure for “means for…withdrawal of the curtain.”  Additionally, the only structure for “means for deployment of the curtain” is a roller.  The specification provides no structure of “concertina deployment means.”
Claim Rejections - 35 USC § 112
Claims  1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “means for deployment and withdrawal of the curtain” in line 7 which invokes means plus function under 35 U.S.C. 112(f).  Yet, the specification provides no guidance for the interpretation of the means plus function limitation.  It is uncertain what structure disclosed in the specification, and equivalence thereto, constitutes means for deployment and withdrawal of the curtain.  The specification discloses, on page 2, lines 14-17, a roller as a means for deployment.  The specification is silent on the structure for “the means for…withdrawal of the curtain.”
Claim 5 recites “plurality of dimples are impressed in the metallic foil from one side only.”  It appears to be a double inclusion of the “plurality of dimples” recited in claim 1.
Claim 6 recites “plurality of dimples are impressed in the metallic foil from one side only.”  It appears to be a double inclusion of the “plurality of dimples” recited in claim 1.
In claim 21, the recitation “preferably” renders the claim indefinite.  It is uncertain whether the claim positively requires the limitations that follow.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “a pitch,” and the claim also recites “preferably in two dimensions when in a two dimensional array” which is the 

Claim Rejections - 35 USC § 102
Claim(s) 1-9, 11, 16, 17, 18, 20 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kourtides et al. (5,277,959). 
Kourtides et al. disclose a smoke or fire barrier comprising:
a metallic curtain comprising:
at least one panel of metallic foil (figure 1, col. 2, l. 33) having
a plurality of dimples (see figure 1) arranged across the surface of the metallic foil;
means (tools to install and remove the insulation blanket) for deployment and withdrawal of the curtain;
a number of internal orientations (longitudinal, perpendicular thereto, and diagonal thereto dimple orientations);
wherein the dimples are impressed (product by process) in the metallic foil from one side only (top side);
wherein the dimples are impressed (product by process) in the metallic foil from both sides (top and bottom sides);
planar lands (the area between two consecutive dimples);
a continuous curvature (curvature of the square surfaces in figure 1);

wherein the seams are welded (product by process; the seams are continuous);
a fire retardant coating 34.

Claim Rejections - 35 USC § 103
Claim(s) 14 and 15 (as best understood) are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kourtides et al. (5,277,959). 
Regarding claim 14, Kourtides et al. disclose the limitations of the claimed invention with the exception of the foil thickness between 30 microns and 100 microns.  Kourtides discloses a foil thickness of 0.00076 cm (col. 6, l. 43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a foil thinkness between 30 micorns and 100 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, Kourtides et al. disclose the limitations of the claimed invention with the exception of the foil being stainless steel.  Kourtides et al. disclose, in col. 6, l. 33, a metal foil.  Stainless steel is well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have made the foil from stainless steel to prevent corrosion.

Response to Arguments
Applicant's arguments filed February 20, 2021 have been fully considered but they are not persuasive.  
Applicant’s argument of non-analogous art is not proper for an anticipation rejection.  Furthermore, Applicant argues the specification rather than the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK